Citation Nr: 1542307	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board videoconference hearing in July 2015 and a copy of that transcript is of record.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2006, the RO, in relevant part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  
2.  Evidence submitted since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the October 2006 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, no discussion of the VA's duty to notify and assist is necessary for these issues.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In an October 2006 rating decision, the RO, in relevant part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  The RO concluded that there was no diagnosis of bilateral hearing loss or tinnitus in service and no evidence of a nexus between the Veteran's current hearing loss and tinnitus and his military service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on December 6, 2006.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence at the time of the October 2006 rating decision included the Veteran's service treatment records and an August 2006 VA examination that provided a negative nexus opinion.  

The Veteran filed a claim to reopen in May 2012.  The evidence associated with the claims file since the October 2006 rating decision included the July 2015 Board hearing transcript in which the Veteran testified he first noticed his tinnitus in-service and that within six months of service he was told by the DeBakey VA Medical Center that he had three percent hearing loss.  As noted above, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  The Board thus finds that this evidence relates to the unestablished facts that were the partial basis of denial in the October 2006 rating decision.  As new and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received the claims are, therefore, reopened.  The Veteran's appeals to this extent are allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, the appeal is granted to this limited extent.


REMAND

As noted above, the Veteran testified at the July 2015 hearing that his tinnitus began in service and that he was told he had three percent hearing loss within six months of discharge from service by the VA.  A review of the Veteran's claims file is absent of any VA treatment records other than VA treatment prescription notes.  As such a remand is necessary to obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In this regards, the Veteran's August 1965 enlistment examination reveals that his audiometric testing (ISO or ANSI units after conversion are in parentheses) were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
5 (15)
-5 (0)
LEFT
0 (15)
-5 (5)
0 (10)
-5 (5)
5 (10)

The Veteran's August 1967 separation examination reveals that his audiometric testing (ISO or ANSI units after conversion are in parentheses) were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
X
5 (10)

Here, the August 2006 VA examiner concluded that the Veteran had normal hearing at enlistment and discharge.  However, it is unclear from a review of the VA examination if the August 2006 VA examiner converted the ANSI units to ISO units.  Additionally, the August 2006 VA examiner did not address the significance, if any, of the threshold shift from enlistment to separation.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VAMC DeBakey and VAMC Houston dated 1967 to the present.  

2. Provide the Veteran the opportunity to identify any new pertinent medical evidence regarding his claim for service connection for bilateral hearing loss, and tinnitus.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's 1) bilateral hearing loss, or 2) tinnitus are related to his military service, to include his reported in-service noise exposure?  In so opining, the examiner is asked to do the following: 

1) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.  In so doing, the examiner should convert the August 1965 and August 1967 audiometric findings from ANSI to ISO units prior to rendering an opinion.

2) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The examiner should provide a rationale for the conclusions reached including a discussion of all other lay and medical evidence of record.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


